DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 08/04/21.
The reply filed 08/04/21 affects the application 16/587,551 as follows:
1.      Claims 1, 12, 20, 24 have been amended. Claim 13 has been canceled. Applicant’s amendments have overcome the claims objections. New ground(s) rejections necessitated by Applicant’s amendments are set forth herein below.
2.     The responsive is contained herein below.
Claims 1-12, 14-24 are pending in application
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 9-11, 14-23 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. 10,675,262 B2 in view of Kim et al. (Cancer Chemother Pharmacol (2009) 63:529–533).
 disclosed by Kim et al. which is also a pancreatic cancer. Also, it is obvious to combine the cancer treatment with another cancer treatment that has the same utility of suppressing tumor growth, treating or enhance the effect of the cancer treatment 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7-11, 14-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vidali et al. (The International Journal of Biochemistry & Cell Biology 63 (2015) 55-59) in view of Kim et al. (Cancer Chemother Pharmacol (2009) 63:529–533). 
	Claim 1 is drawn to a method for suppressing tumor growth of refractory cancer, a method for treating refractory cancer or a method for enhancing the effect of refractory cancer treatment, comprising feeding or administering a saccharide restricted high fat composition to a subject in need thereof, wherein the refractory cancer is one or more selected from the group consisting of pancreatic cancer, multiple bone metastasis, pharyngeal space malignancy, mammary gland malignancy, chondrosarcoma, astroblastoma, epipharyngeal cancer and abdominal wall liposarcoma.
Vidali et al. disclose that the ketogenic diet, which is high in fat and low in carbohydrates, is used therapeutically for pharmacoresistant epilepsy and for “rare diseases” of glucose metabolism (glucose transporter type 1 and pyruvate dehydrogenase deficiency) (see abstract).  Furthermore, Vidali et al. disclose that as metabolic reprogramming from oxidative phosphorylation toward increased glycolysis is a hallmark of cancer cells; there is increasing st paragraph). In addition, Vidali et al. disclose a summary of studies of the ketogenic diet (KD) as adjuvant therapy for cancer in mouse models (see page 57, Table 1), and a summary of studies on the ketogenic diet (KD) as adjuvant therapy for human cancer (see page 58, Table 2). Amongst the different types of cancer or tumors disclosed as being treated by Vidali et al. with the high in fat and low in carbohydrates, ketogenic diet, is colon (colorectal) cancer (see page 57, Table 1). That is, Vidali et al. disclose treating colon (colorectal) cancer or tumor comprising administering a medium chain triglyceride (MCT) based KD (80% fat) to a mouse in which the tumor weight in the mouse is significantly reduced (see page 57, Table 1). Furthermore, Vidali et al. disclose treating colon (colorectal) cancer or tumor comprising administering high-fat diet (HF)(60% fat, 20% carbohydrate) to a mouse in which the tumor in the mouse is reduced (see page 57, Table 1). In addition, Vidali et al. disclose treating breast cancer or tumor comprising administering a Ketogenic Diet (HD) (see page 57, Table 1). 
In addition, Vidali et al. disclose that treating pancreatic cancer (i.e.; pancreas cancer) or tumor comprising administering a ketogenic diet (KD) that is a high-fat, low-carbohydrate diet (81% fat) to a mouse in which the tumor weight and volume in the mouse is reduced (see page 57, Table 1). Also, Patients on the KD must consume 65- 90% of their daily energy requirement as fat (see page 56, left col., last paragraph).

Kim et al. disclose a pancreatic cancer that is gemcitabine-refractory pancreatic cancer (see abstract). 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to suppress tumor growth, treat or enhance the effect of pancreatic cancer treatment in a subject and in which the pancreatic cancer is gemcitabine refractory pancreatic cancer, comprising feeding or administering a saccharide (carbohydrate) restricted high fat composition or diet to said subject, especially since Vidali et al. disclose that pancreatic cancer can be treated by high fat diet or composition and also because one of ordinary skill in the art would reasonable expect that high fat diet or composition would treat the refractory pancreatic cancer disclosed by Kim et al. which is also a pancreatic cancer.
One having ordinary skill in the art would have been motivated to suppress tumor growth, treat or enhance the effect of pancreatic cancer treatment in a subject and in which the pancreatic cancer is gemcitabine refractory pancreatic cancer, comprising feeding or administering a saccharide (carbohydrate) restricted high fat composition or diet to said subject, especially since Vidali et al. disclose that pancreatic cancer can be treated by high fat diet or composition and also because one of ordinary skill in the art would reasonable expect that high fat diet or composition would treat the refractory pancreatic cancer disclosed by Kim et al. which is also a pancreatic cancer.
It should be noted that it is obvious to use Vidali et al.’s high-fat diet or composition that comprises different amounts or % by mass of fat, saccharide and protein based on the total solid .

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Vidali et al. and Kim et al. as applied in claim 1 above and further in view of Goseki-Sone et al. (OBESITY Vol. 15, No. 11, November 2007, 2605-2613).
The difference between Applicant’s claimed method and the method taught by Vidali et al. and Kim et al. is that Applicant uses the carbohydrate or saccharide, lactose in their composition or diet.
Goseki-Sone et al. discloses the addition of lactose to the high-fat diet decreased the final body weight, body weight gain, fat accumulation, and the levels of serum leptin, serum triglycerides, and serum glucose significantly in rats (see abstract).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to suppress tumor growth, treat or enhance the effect of pancreatic cancer treatment in a subject and in which the pancreatic cancer is gemcitabine refractory pancreatic cancer, comprising feeding or administering a saccharide (carbohydrate) restricted high fat  disclosed by Kim et al. which is also a pancreatic cancer.
One having ordinary skill in the art would have been motivated to suppress tumor growth, treat or enhance the effect of pancreatic cancer treatment in a subject and in which the pancreatic cancer is gemcitabine refractory pancreatic cancer, comprising feeding or administering a saccharide (carbohydrate) restricted high fat composition or diet to said subject, and also in which the saccharide is lactose, especially since Vidali et al. disclose that pancreatic cancer can be treated by high fat diet or composition, and Goseki-Sone et al. disclose the addition of lactose to the high-fat diet decreases the final body weight, body weight gain, fat accumulation, and the levels of serum leptin, serum triglycerides, and serum glucose significantly in rats, and also because one of ordinary skill in the art would reasonable expect that high fat diet or composition would treat the refractory pancreatic cancer disclosed by Kim et al. which is also a pancreatic cancer.

Claims 12, 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vidali et al. and Kim et al. as applied in claim 1 above and further in view of Longo et al. (US 20140227373 A1).

Longo et al. disclose a Ketogenic Diet (KD) and a modified Atkins diet and calories supplied by macronutrients of the classic ketogenic diet and modified Atkins diet in % (see Fig. 29 and page 4, [0040]). Furthermore, Longo et al. disclose that Ketogenic diets are used extensively in the treatment of refractory epilepsy in children, but have also been studied in cancer treatment (see page 18, [0176]).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to suppress tumor growth, treat or enhance the effect of pancreatic cancer treatment in a subject and in which the pancreatic cancer is gemcitabine refractory pancreatic cancer, comprising feeding or administering a saccharide (carbohydrate) restricted high fat composition or diet to said subject, and to use or administer a part or all of a modified Atkins diet which Longo et al. disclose or suggest is a Ketogenic diet or composition and can be used to treat cancer, especially since Vidali et al. disclose that pancreatic cancer can be treated by high fat diet or composition, and Longo et al. disclose or suggest that Akins diet modified has the same utility of treating cancer, and also because one of ordinary skill in the art would reasonable expect that high fat diet or composition would treat the refractory pancreatic cancer disclosed by Kim et al. which is also a pancreatic cancer.
One having ordinary skill in the art would have been motivated to suppress tumor growth, treat or enhance the effect of pancreatic cancer treatment in a subject and in which the pancreatic cancer is gemcitabine refractory pancreatic cancer, comprising feeding or administering a saccharide (carbohydrate) restricted high fat composition or diet to said subject, and to use or administer a part or all of a modified Atkins diet which Longo et al. disclose or  disclosed by Kim et al. which is also a pancreatic cancer.
Response to Arguments
Applicant's arguments with respect to claims 1-12, 14-24 have been considered but are moot in view of the new ground(s) of rejection.

The Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        
/MICHAEL C HENRY/Examiner, Art Unit 1623